Exhibit 10.2

GENERAL CONTINUING GUARANTY

This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of December 23,
2011, is executed and delivered by RENEWABLE ENERGY GROUP, INC., an Iowa
corporation (“Guarantor”), in favor of WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as agent for the Lender Group and the Bank
Product Providers (in such capacity, together with its successors and assigns,
if any, in such capacity, “Agent”), in light of the following:

WHEREAS, REG Services Group, LLC, an Iowa limited liability company (“REG
Services”) and REG Marketing & Logistics Group, LLC, an Iowa limited liability
company (“REG Marketing”; together with REG Services, are referred hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrower”), the below defined Lenders, and Agent are,
contemporaneously herewith, entering into that certain Credit Agreement of even
date herewith (as amended, restated, modified, renewed or extended from time to
time, the “Credit Agreement”);

WHEREAS, Guarantor is an Affiliate of Borrowers and, as such, will benefit by
virtue of the financial accommodations extended to Borrowers by the Lender
Group; and

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the loans and other financial
accommodations to Borrowers pursuant to the Credit Agreement, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the below defined Lender
Group to Borrowers pursuant to the Loan Documents, Guarantor has agreed to
guaranty the Guarantied Obligations.

NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees as
follows:

1. Definitions and Construction.

(a) Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement. The following
terms, as used in this Guaranty, shall have the following meanings:

“Agent” has the meaning set forth in the preamble to this Guaranty.

“Borrowers” and “Borrower” have the respective meanings set forth in the
recitals to this Guaranty.

“Credit Agreement” has the meaning set forth in the recitals to this Guaranty.

“Guarantied Obligations” means all of the Obligations (including any Bank
Product Obligations) now or hereafter existing, whether for principal, interest
(including any interest that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or



--------------------------------------------------------------------------------

expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), or otherwise, and any and all expenses (including
reasonable counsel fees and expenses) incurred by the Agent, the Lenders or the
Issuing Lender (or any of them) in enforcing any rights under this Guaranty.
Without limiting the generality of the foregoing, Guarantied Obligations shall
include all amounts that constitute part of the Guarantied Obligations and would
be owed by the Borrowers to the Agent, the Lenders or the Issuing Lender but for
the fact that they are unenforceable or not allowable, including due to the
existence of a bankruptcy, reorganization, other Insolvency Proceeding or
similar proceeding involving any Borrower or any other guarantor.

“Guarantor” has the meaning set forth in the preamble to this Guaranty.

“Guaranty” has the meaning set forth in the preamble to this Guaranty.

“Lender Group” means, individually and collectively, each of the Lenders and
Agent.

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreement, and shall include any other
Person made a party to the Credit Agreement in accordance with the provisions
thereof (together with their respective successors and assigns).

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.

(b) Construction. Unless the context of this Guaranty clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the part includes the whole, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and other similar terms in this
Guaranty refer to this Guaranty as a whole and not to any particular provision
of this Guaranty. Section, subsection, clause, schedule, and exhibit references
herein are to this Guaranty unless otherwise specified. Any reference in this
Guaranty to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against the
Lender Group or any Borrower, whether under any rule of construction or
otherwise. On the contrary, this Guaranty has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of Guarantor
and Agent. Any reference herein to the satisfaction, repayment, or payment in
full of the Guarantied Obligations shall mean the repayment in full in cash or
immediately available funds (or, (a) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (b) in the case of

 

-2-



--------------------------------------------------------------------------------

obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Guarantied Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other Guarantied
Obligations) under Hedge Agreements provided by Hedge Providers) other than
(i) unasserted contingent indemnification Guarantied Obligations, (ii) any Bank
Product Obligations (other than Hedge Obligations) that, at such time, are
allowed by the applicable Bank Product Provider to remain outstanding without
being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed by the applicable Hedge Provider to
remain outstanding without being required to be repaid. Any reference herein to
any Person shall be construed to include such Person’s successors and assigns.
Any requirement of a writing contained herein shall be satisfied by the
transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein. The captions and headings are for convenience of
reference only and shall not affect the construction of this Guaranty

2. Guarantied Obligations. Guarantor hereby irrevocably and unconditionally
guaranties to Agent, for the benefit of the Lender Group and the Bank Product
Providers, as and for its own debt, until the final payment in full thereof, in
cash, has been made, (a) the due and punctual payment of the Guarantied
Obligations, when and as the same shall become due and payable, whether at
maturity, pursuant to a mandatory prepayment requirement, by acceleration, or
otherwise; it being the intent of Guarantor that the guaranty set forth herein
shall be a guaranty of payment and not a guaranty of collection; and (b) the
punctual and faithful performance, keeping, observance, and fulfillment by all
Borrowers of all of the agreements, conditions, covenants, and obligations of
Borrowers contained in the Credit Agreement and under each of the other Loan
Documents.

3. Continuing Guaranty. This Guaranty includes Guarantied Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guarantied Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guarantied Obligations after prior Guarantied Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law,
Guarantor hereby waives any right to revoke this Guaranty as to future
Guarantied Obligations. If such a revocation is effective notwithstanding the
foregoing waiver, Guarantor acknowledges and agrees that (a) no such revocation
shall be effective until written notice thereof has been received by Agent,
(b) no such revocation shall apply to any Guarantied Obligations in existence on
the date of receipt by Agent of such written notice (including any subsequent
continuation, extension, or renewal thereof, or change in the interest rate,
payment terms, or other terms and conditions thereof), (c) no such revocation
shall apply to any Guarantied Obligations made or created after such date to the
extent made or created pursuant to a legally binding commitment of the Lender
Group in existence on the date of such revocation, (d) no payment by Guarantor,
any Borrower, or from any other source, prior to the date of Agent’s receipt of
written notice of such revocation shall reduce the maximum obligation of
Guarantor hereunder, and (e) any payment by any Borrower or from any source
other than Guarantor subsequent to the date of such revocation shall first be
applied to that portion of the Guarantied Obligations as to which the revocation
is effective and which are not, therefore, guarantied hereunder, and to the
extent so applied shall not reduce the maximum obligation of Guarantor
hereunder.

 

-3-



--------------------------------------------------------------------------------

4. Performance Under this Guaranty. In the event that any Borrower fails to make
any payment of any Guarantied Obligations, on or prior to the due date thereof,
or if any Borrower shall fail to perform, keep, observe, or fulfill any other
obligation referred to in clause (b) of Section 2 of this Guaranty in the manner
provided in the Credit Agreement or any other Loan Document, Guarantor
immediately shall cause, as applicable, such payment in respect of the
Guarantied Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.

5. Primary Obligations. This Guaranty is a primary and original obligation of
Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guaranty of payment and performance
which shall remain in full force and effect without respect to future changes in
conditions. Guarantor hereby agrees that it is directly, jointly and severally
with any other guarantor of the Guarantied Obligations, liable to Agent, for the
benefit of the Lender Group and the Bank Product Providers, that the obligations
of Guarantor hereunder are independent of the obligations of any Borrower or any
other guarantor, and that a separate action may be brought against Guarantor,
whether such action is brought against any Borrower or any other guarantor or
whether any Borrower or any other guarantor is joined in such action. Guarantor
hereby agrees that its liability hereunder shall be immediate and shall not be
contingent upon the exercise or enforcement by any member of the Lender Group or
any Bank Product Provider of whatever remedies they may have against any
Borrower or any other guarantor, or the enforcement of any lien or realization
upon any security by any member of the Lender Group or any Bank Product
Provider. Guarantor hereby agrees that any release which may be given by Agent
to any Borrower or any other guarantor, or with respect to any property or asset
subject to a Lien, shall not release Guarantor. Guarantor consents and agrees
that no member of the Lender Group nor any Bank Product Provider shall be under
any obligation to marshal any property or assets of any Borrower or any other
guarantor in favor of Guarantor, or against or in payment of any or all of the
Guarantied Obligations.

6. Waivers.

(a) To the fullest extent permitted by applicable law, Guarantor hereby waives:
(i) notice of acceptance hereof; (ii) notice of any loans or other financial
accommodations made or extended under the Credit Agreement, or the creation or
existence of any Guarantied Obligations; (iii) notice of the amount of the
Guarantied Obligations, subject, however, to Guarantor’s right to make inquiry
of Agent to ascertain the amount of the Guarantied Obligations at any reasonable
time; (iv) notice of any adverse change in the financial condition of any
Borrower or of any other fact that might increase Guarantor’s risk hereunder;
(v) notice of presentment for payment, demand, protest, and notice thereof as to
any instrument among the Loan Documents; (vi) notice of any Default or Event of
Default under any of the Loan Documents; and (vii) all other notices (except if
such notice is specifically required to be given to Guarantor under this
Guaranty or any other Loan Documents to which Guarantor is a party) and demands
to which Guarantor might otherwise be entitled.

(b) To the fullest extent permitted by applicable law, Guarantor hereby waives
the right by statute or otherwise to require any member of the Lender Group or
any Bank Product Provider, to institute suit against any Borrower or any other
guarantor or to exhaust any rights and remedies which any member of the Lender
Group or any Bank Product Provider, has or may have against any Borrower or any
other guarantor. In this regard, Guarantor agrees that it is

 

-4-



--------------------------------------------------------------------------------

bound to the payment of each and all Guarantied Obligations, whether now
existing or hereafter arising, as fully as if the Guarantied Obligations were
directly owing to Agent, the Lender Group, or the Bank Product Providers, as
applicable, by Guarantor. Guarantor further waives any defense arising by reason
of any disability or other defense (other than the defense that the Guarantied
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash, to the extent of any such payment) of any Borrower or by reason of
the cessation from any cause whatsoever of the liability of any Borrower in
respect thereof.

(c) To the fullest extent permitted by applicable law, Guarantor hereby waives:
(i) any right to assert against any member of the Lender Group or any Bank
Product Provider, any defense (legal or equitable), set-off, counterclaim, or
claim which Guarantor may now or at any time hereafter have against any Borrower
or any other party liable to any member of the Lender Group or any Bank Product
Provider; (ii) any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guarantied
Obligations or any security therefor; (iii) any right or defense arising by
reason of any claim or defense based upon an election of remedies by any member
of the Lender Group or any Bank Product Provider including any defense based
upon an impairment or elimination of Guarantor’s rights of subrogation,
reimbursement, contribution, or indemnity of Guarantor against any Borrower or
other guarantors or sureties; (iv) the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement thereof, and any
act which shall defer or delay the operation of any statute of limitations
applicable to the Guarantied Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to Guarantor’s
liability hereunder.

(d) Until the Guarantied Obligations have been paid in full in cash,
(i) Guarantor hereby postpones and agrees not to exercise any right of
subrogation Guarantor has or may have as against any Borrower with respect to
the Guarantied Obligations; (ii) Guarantor hereby postpones and agrees not to
exercise any right to proceed against any Borrower or any other Person now or
hereafter liable on account of the Obligations for contribution, indemnity,
reimbursement, or any other similar rights (irrespective of whether direct or
indirect, liquidated or contingent); and (iii) Guarantor hereby postpones and
agrees not to exercise any right it may have to proceed or to seek recourse
against or with respect to any property or asset of any Borrower or any other
Person now or hereafter liable on account of the Obligations. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor shall not
exercise any rights of subrogation, contribution, indemnity, reimbursement or
other similar rights against, and shall not proceed or seek recourse against or
with respect to any property or asset of, any Borrower or any other guarantor
(including after payment in full of the Guaranteed Obligations) if all or any
portion of the Obligations have been satisfied in connection with an exercise of
remedies in respect of the Stock of any Borrower or such other guarantor whether
pursuant to the Security Agreement or otherwise.

(e) If any of the Guarantied Obligations or the obligations of Guarantor under
this Guaranty at any time are secured by a mortgage or deed of trust upon real
property, any member of the Lender Group or any Bank Product Provider may elect,
in its sole discretion, upon a default with respect to the Guarantied
Obligations or the obligations of Guarantor under this Guaranty, to foreclose
such mortgage or deed of trust judicially or nonjudicially in any

 

-5-



--------------------------------------------------------------------------------

manner permitted by law, before or after enforcing this Guaranty, without
diminishing or affecting the liability of Guarantor hereunder. Guarantor
understands that (a) by virtue of the operation of antideficiency law applicable
to nonjudicial foreclosures, an election by any member of the Lender Group or
any Bank Product Provider to nonjudicially foreclose on such a mortgage or deed
of trust probably would have the effect of impairing or destroying rights of
subrogation, reimbursement, contribution, or indemnity of Guarantor against any
Borrower or other guarantors or sureties, and (b) absent the waiver given by
Guarantor herein, such an election would estop any member of the Lender Group
and the Bank Product Providers from enforcing this Guaranty against Guarantor.
Understanding the foregoing, and understanding that Guarantor is hereby
relinquishing a defense to the enforceability of this Guaranty, Guarantor hereby
waives any right to assert against any member of the Lender Group or any Bank
Product Provider any defense to the enforcement of this Guaranty, whether
denominated “estoppel” or otherwise, based on or arising from an election by any
member of the Lender Group or any Bank Product Provider to nonjudicially
foreclose on any such mortgage or deed of trust or as a result of any other
exercise of remedies, whether under a mortgage or deed of trust or under any
personal property security agreement. Guarantor understands that the effect of
the foregoing waiver may be that Guarantor may have liability hereunder for
amounts with respect to which Guarantor may be left without rights of
subrogation, reimbursement, contribution, or indemnity against any Borrower or
other guarantors or sureties. Guarantor also agrees that the “fair market value”
provisions of Section 580a of the California Code of Civil Procedure (and any
similar law of New York or any other applicable jurisdiction) shall have no
applicability with respect to the determination of Guarantor’s liability under
this Guaranty.

(f) Without limiting the generality of any other waiver or other provision set
forth in this Guaranty, Guarantor waives all rights and defenses that Guarantor
may have if all or part of the Guarantied Obligations are secured by real
property. This means, among other things:

(i) Any member of the Lender Group or any Bank Product Provider may collect from
Guarantor without first foreclosing on any real or personal property collateral
that may be pledged by Guarantor, any Borrower, or any other guarantor.

(ii) If any member of the Lender Group or any Bank Product Provider forecloses
on any real property collateral that may be pledged by Guarantor, any Borrower
or any other guarantor:

 

  (1) The amount of the Guarantied Obligations or any obligations of any
guarantor in respect thereof may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

 

  (2) Agent may collect from Guarantor even if any member of the Lender Group or
any Bank Product Provider, by foreclosing on the real property collateral, has
destroyed any right Guarantor may have to collect from any Borrower or any other
Guarantor.

This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have if all or part of the Guarantied Obligations are secured by
real property.

 

-6-



--------------------------------------------------------------------------------

These rights and defenses are based upon Section 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure and any similar law of New York or any other
jurisdiction.

(g) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTY, GUARANTOR HEREBY WAIVES, TO THE MAXIMUM EXTENT SUCH
WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING DIRECTLY OR
INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE §§ 2787, 2799, 2808,
2815, 2819, 2820, 2821, 2822, 2838, 2839, 2847, 2848, AND 2855, CALIFORNIA CODE
OF CIVIL PROCEDURE §§ 580A, 580B, 580C, 580D, AND 726, AND CHAPTER 2 OF TITLE 14
OF THE CALIFORNIA CIVIL CODE OR ANY SIMILAR LAWS OF ANY OTHER APPLICABLE
JURISDICTION.

(h) WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTY, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF
AN ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER GROUP OR ANY BANK PRODUCT
PROVIDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL
FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED OBLIGATIONS, HAS
DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST ANY
BORROWER BY THE OPERATION OF APPLICABLE LAW. INCLUDING §580D OF THE CALIFORNIA
CODE OF CIVIL PROCEDURE OR ANY SIMILAR LAWS OF ANY OTHER APPLICABLE
JURISDICTION.

(i) Without limiting the generality of any other waiver or other provision set
forth in this Guaranty, Guarantor hereby also agrees to the following waivers:

(i) Agent’s right to enforce this Guaranty is absolute and is not contingent
upon the genuineness, validity or enforceability of the Guarantied Obligations
or any of the Loan Documents. Guarantor agrees that Agent’s rights under this
Guaranty shall be enforceable even if any Borrower had no liability at the time
of execution of the Loan Documents or the Guarantied Obligations are
unenforceable in whole or in part, or any Borrower ceases to be liable with
respect to all or any portion of the Guarantied Obligations.

(ii) Guarantor waives all benefits and defenses it may have under California
Civil Code Section 2809 or any similar laws in any other applicable jurisdiction
with respect to its obligations under this Guaranty and waives all benefits and
defenses it may have under California Civil Code Section 2810 or any similar
laws in any other applicable jurisdiction and agrees that Agent’s rights under
the Loan Documents will remain enforceable even if the amount guaranteed
hereunder is larger in amount and more burdensome than that for which any
Borrower is responsible. The enforceability of this Guaranty against Guarantor
shall continue until all sums due under the Loan Documents have been paid in
full and shall not be limited or affected in any way by any impairment or any
diminution or loss of value of any security or collateral for any Borrower’s
obligations under the Loan Documents, from whatever cause, the failure of any
security interest in any such security or collateral or any disability or other
defense of such Borrower, any other guarantor of any Borrower’s obligations
under any other Loan

 

-7-



--------------------------------------------------------------------------------

Document, any pledgor of collateral for any person’s obligations to Agent or any
other person in connection with the Loan Documents.

(iii) Guarantor waives all benefits and defenses it may have under California
Civil Code §§ 2845, 2849 and 2850 or any similar laws of any other applicable
jurisdiction with respect to its obligations under this Guaranty, including the
right to require Agent to (A) proceed against any Borrower, any guarantor of any
Borrower’s obligations under any Loan Document, any other pledgor of collateral
for any person’s obligations to Agent or any other person in connection with the
Guarantied Obligations, (B) proceed against or exhaust any other security or
collateral Agent may hold, or (C) pursue any other right or remedy for
Guarantor’s benefit, and agrees that Agent may exercise its right under this
Guaranty without taking any action against any Borrower, any other guarantor of
any Borrower’s obligations under the Loan Documents, any pledgor of collateral
for any person’s obligations to Agent or any other person in connection with the
Guarantied Obligations, and without proceeding against or exhausting any
security or collateral Agent holds.

(iv) The paragraphs in this Section 6 which refer to certain sections of the
California Civil Code are included in this Guaranty solely out of an abundance
of caution and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guaranty.

7. Releases. Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, any member of the Lender Group or any Bank Product Provider may, by
action or inaction, compromise or settle, shorten or extend the Maturity Date or
any other period of duration or the time for the payment of the Obligations, or
discharge the performance of the Obligations, or may refuse to enforce the
Obligations, or otherwise elect not to enforce the Obligations, or may, by
action or inaction, release all or any one or more parties to, any one or more
of the terms and provisions of the Credit Agreement or any of the other Loan
Documents or may grant other indulgences to any Borrower or any other guarantor
in respect thereof, or may amend or modify in any manner and at any time (or
from time to time) any one or more of the Obligations, the Credit Agreement or
any other Loan Document (including any increase or decrease in the principal
amount of any Obligations or the interest, fees or other amounts that may accrue
from time to time in respect thereof), or may, by action or inaction, release or
substitute any Borrower or any guarantor, if any, of the Guarantied Obligations,
or may enforce, exchange, release, or waive, by action or inaction, any security
for the Guarantied Obligations or any other guaranty of the Guarantied
Obligations, or any portion thereof.

8. No Election. The Lender Group and the Bank Product Providers shall have the
right to seek recourse against Guarantor to the fullest extent provided for
herein and no election by any member of the Lender Group or any Bank Product
Provider to proceed in one form of action or proceeding, or against any party,
or on any obligation, shall constitute a waiver of the Lender Group’s or any
Bank Product Provider’s right to proceed in any other form of action or
proceeding or against other parties unless Agent, on behalf of the Lender Group
or the Bank Product Providers, has expressly waived such right in writing.
Specifically, but without limiting the generality of the foregoing, no action or
proceeding by the Lender Group or the Bank Product Providers under any document
or instrument evidencing the Guarantied Obligations shall serve to diminish the
liability of Guarantor under this Guaranty except to the extent that the

 

-8-



--------------------------------------------------------------------------------

Lender Group and the Bank Product Providers finally and unconditionally shall
have realized indefeasible payment in full of the Guarantied Obligations by such
action or proceeding.

9. Revival and Reinstatement. If the incurrence or payment of the Guarantied
Obligations or the obligations of Guarantor under this Guaranty by Guarantor or
the transfer by Guarantor to Agent of any property of Guarantor should for any
reason subsequently be declared to be void or voidable under any state or
federal law relating to creditors’ rights, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Guarantor automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.

10. Financial Condition of Borrowers. Guarantor represents and warrants to the
Lender Group and the Bank Product Providers that it is currently informed of the
financial condition of all Borrowers and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of nonpayment of the
Guarantied Obligations. Guarantor further represents and warrants to the Lender
Group and the Bank Product Providers that it has read and understands the terms
and conditions of the Credit Agreement and each other Loan Document. Guarantor
hereby covenants that it will continue to keep itself informed of all Borrowers’
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Guarantied Obligations.

11. Payments; Application. All payments to be made hereunder by Guarantor shall
be made in Dollars, in immediately available funds, and without deduction
(whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Credit Agreement.

12. Attorneys Fees and Costs. Guarantor agrees to pay, on demand, all attorneys
fees and all other costs and expenses which may be incurred by Agent or the
Lender Group in connection with the enforcement of this Guaranty or in any way
arising out of, or consequential to, the protection, assertion, or enforcement
of the Guarantied Obligations (or any security therefor), irrespective of
whether suit is brought.

13. Notices. All notices and other communications hereunder to Agent shall be in
writing and shall be mailed, sent, or delivered in accordance Section 11 of the
Credit Agreement. All notices and other communications hereunder to Guarantor
shall be in writing and shall be mailed, sent, or delivered in care of any
Borrower in accordance with Section 11 of the Credit Agreement.

14. Cumulative Remedies. No remedy under this Guaranty, under the Credit
Agreement, or any other Loan Document is intended to be exclusive of any other
remedy, but each and every remedy shall be cumulative and in addition to any and
every other remedy given under this Guaranty, under the Credit Agreement, or any
other Loan Document, and those

 

-9-



--------------------------------------------------------------------------------

provided by law. No delay or omission by the Lender Group or Agent on behalf
thereof to exercise any right under this Guaranty shall impair any such right
nor be construed to be a waiver thereof. No failure on the part of the Lender
Group or Agent on behalf thereof to exercise, and no delay in exercising, any
right under this Guaranty shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under this Guaranty preclude any other
or further exercise thereof or the exercise of any other right.

15. Severability of Provisions. Each provision of this Guaranty shall be
severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.

16. Entire Agreement; Amendments. This Guaranty constitutes the entire agreement
between Guarantor and the Lender Group pertaining to the subject matter
contained herein. This Guaranty may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by Guarantor and Agent, on behalf of the
Lender Group. Any such alteration, amendment, modification, waiver, or consent
shall be effective only to the extent specified therein and for the specific
purpose for which given. No course of dealing and no delay or waiver of any
right or default under this Guaranty shall be deemed a waiver of any other,
similar or dissimilar, right or default or otherwise prejudice the rights and
remedies hereunder.

17. Successors and Assigns. This Guaranty shall be binding upon Guarantor and
its successors and assigns and shall inure to the benefit of the successors and
assigns of the Lender Group and the Bank Product Providers; provided, however,
Guarantor shall not assign this Guaranty or delegate any of its duties hereunder
without Agent’s prior written consent and any unconsented to assignment shall be
absolutely null and void. In the event of any assignment, participation, or
other transfer of rights by the Lender Group or the Bank Product Providers, the
rights and benefits herein conferred upon the Lender Group and the Bank Product
Providers shall automatically extend to and be vested in such assignee or other
transferee.

18. No Third Party Beneficiary. This Guaranty is solely for the benefit of each
member of the Lender Group, each Bank Product Provider, and each of their
successors and assigns and may not be relied on by any other Person.

19. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF LOS
ANGELES, STATE OF CALIFORNIA, PROVIDED, HOWEVER,

 

-10-



--------------------------------------------------------------------------------

THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND. GUARANTOR AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 19.

(c) GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. GUARANTOR AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS SECTION MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

(d) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN THIS SECTION IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH 645.1.
THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE. VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A

 

-11-



--------------------------------------------------------------------------------

REFERENCE PROCEEDING PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER
MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO CALIFORNIA
CODE OF CIVIL PROCEDURE SECTION 640(B). THE REFEREE SHALL BE APPOINTED TO SIT
WITH ALL OF THE POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE
COURT SHALL HAVE THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF CALIFORNIA.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF CALIFORNIA AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
CALIFORNIA SUBSTANTIVE AND PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO
ENTER EQUITABLE AS WELL AS LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE
AUTHORIZED IN A TRIAL, INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY
JUDGMENT. THE REFEREE SHALL REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO
INCLUDE FINDINGS OF FACT AND CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A
DECISION AND PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE, SECTION 644, THE
REFEREE’S DECISION SHALL BE

 

-12-



--------------------------------------------------------------------------------

ENTERED BY THE COURT AS A JUDGMENT IN THE SAME MANNER AS IF THE ACTION HAD BEEN
TRIED BY THE COURT. THE FINAL JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR
ORDER ENTERED BY THE REFEREE SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED
BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

20. Counterparts; Telefacsimile Execution. This Guaranty may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Guaranty. Delivery of an executed counterpart of this Guaranty by telefacsimile
or other electronic transmission shall be equally as effective as delivery of an
original executed counterpart of this Guaranty. Any party delivering an executed
counterpart of this Guaranty by telefacsimile also shall deliver an original
executed counterpart of this Guaranty but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Guaranty.

21. Agreement to be Bound. Guarantor hereby agrees to be bound by each and all
of the terms and provisions of the Credit Agreement applicable to Guarantor.
Without limiting the generality of the foregoing, by its execution and delivery
of this Guaranty, Guarantor hereby: (a) makes to the Lender Group each of the
representations and warranties set forth in the Credit Agreement applicable to
Guarantor fully as though Guarantor were a party thereto, and such
representations and warranties are incorporated herein by this reference,
mutatis mutandis; and (b) agrees and covenants (i) to do each of the things set
forth in the Credit Agreement that Borrowers agree and covenant to cause
Guarantor to do, and (ii) to not do each of the things set forth in the Credit
Agreement that Borrowers agree and covenant to cause Guarantor not to do, in
each case, fully as though Guarantor was a party thereto, and such agreements
and covenants are incorporated herein by this reference, mutatis mutandis.

22. Termination. This Guaranty shall terminate upon the earlier of (a) the
indefeasible payment in full of all Obligations under the Credit Agreement and
termination of all commitments of the Lenders and the Issuing Lender under the
Credit Agreement and (b) release by Agent of Guarantor from its obligations
under this Guaranty.

[Signature page to follow]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

 

RENEWABLE ENERGY GROUP, INC.

an Iowa corporation

By:  

/s/ Daniel J. Oh

Title:   President

Signature Page to Guaranty